PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $974.82 for four Monitrex speed and theft control units which, after being tested by the State Automobile Motor Pool, were mailed back to the claimant but never arrived.
A bailee is liable where he fails to exercise ordinary care for the safety of property in his hands. 2B M.J. Bailments §11. This is true even though an “act of God” is a factor involved; if the occurrence could reasonably have been anticipated and precautions taken to avoid the injury or loss, liability will be imposed upon him whose responsibility it was to have taken such precautions and failed to do so. Iron City Sand & Gravel Div. of McDonough Co. v. West Fork Towing Corp., 298 F. Supp. 1091 (N.D.W.Va. 1969).
*53Although it may be a sad comment on the times, it is the opinion of this Court that the loss of an item in the mail is an occurrence that reasonably can be anticipated, and the respondent’s failure to take precautions, such as insuring the items mailed, resulted directly in the claimant’s loss. Inasmuch as the respondent admits the validity of the claim and states that sufficient funds were available in the fiscal year in question from which the obligation could have been paid, the Court makes an award to the claimant in the amount requested.
Award of $974.92.